(Continuation of 12) Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
The argument that the specification is being misread is not convincing and it has not been stated that the microgroove area ratio and the ridging height of the surface as claimed in the present application are simply implemented by one process. The term “an embodiment” at the least, strongly implies that there are alternatives and that the specified features relate to a specific which is within a larger group. An embodiment of the invention requiring certain processing therefore does not mean that the invention as a whole requires that processing. 
The argument that Harase does not teach the required method is not convincing. Specific embodiments of the processing are not considered to be required to meet the product claims unless the specific embodiments of the processing are directly linked to claimed features of the product claims. Harase “omitting hot annealing” is not pertinent to patentability because Harase teaches a method which overlaps with the processing required by the specification to obtain the claimed features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736